Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1, 3-4, 7-8, 10-11, 14-15, 17 and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 7, 9 and 11 of patent No. 11070478.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-4 and 7 of the instant application recite or have inherent all the limitations of claims 9 and 11 of patent #11070476.  Claims 1, 3-4 and 7 merely broaden the scope of claims 9 and 11 of patent 11070476 by removing some elements and their functions from the claims.  The same argument applies to claims 8, 10-11 and 14 of the instant application and claims 1 and 3 of patent #11070478, and claims 15, 17 and 20 of the instant application and claims 5 and 7 of patent #11070476. 




Claim Rejections - 35 USC § 101

          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          
          Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 claims a computer readable medium but in paragraph 12 of the specification, it states that “the disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage media”. It is recommended that the preamble of claim 15 be modified as follows: “A non-transitory computer-readable medium comprising …”.




Priority           

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 6/24/2021, 3/1/2022 and 10/21/2022 have been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 102
           Claims 1.14-15 and 20 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Han et al. (U.S. PG-Publication # 2020/0177632).

          Consider claims 1, 8 and 15, Han et al. clearly disclose an apparatus comprising: 
          circuitry (par. 41 (processor)), when operational, to: 
          select one or more network function virtualization (NFV) devices based on a reliability indicator (par. 62 (Network slicing is a set of logical network function instances that support a specific communication service requirement, and mainly uses a software-defined network (SDN) technology and a network function virtualization (NFV) technology……..An operator may determine a network slice based on requirements of specific communications service for key performance indicators such as a capacity, coverage, a rate, a latency, and reliability)) and 
          provide a received packet for processing by the selected one or more NFV devices (fig. 1, par. 62 (The network slicing implements a dynamic connection between NF instances in an access network (RAN) and a core network, and configures an end-to-end service chain, and implements flexible networking, so as to implement a customizable network service)).



          Consider claim 7, and as applied to claim 1 above, 
                          claim 14, and as applied to claim 8 above,
                          claim 20, and as applied to claim 15 above,
Han et al. clearly disclose an apparatus, wherein the reliability indicator is based on one or more of: reliability and/or performance status information (par. 62 (An operator may determine a network slice based on requirements of specific communications service for key performance indicators 
such as a capacity, coverage, a rate, a latency, and 
reliability)).






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



         Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG-Publication # 2020/0177632), in view of Maes et al. (U.S. PG-Publication # 2019/0296976).


          Consider claim 2, and as applied to claim 1 above,
                          claim 9, and as applied to claim 8 above,
                          claim 16, and as applied to claim 15 above, 
Han et al. clearly disclose an apparatus, wherein the one or more NFV devices comprise one or more network appliances and one or more devices that execute at least one instance of a virtual network function (VNF) (par. 62 (Network slicing is a set of logical network function instances that support a specific communication service requirement, and mainly uses a software-defined network (SDN) technology and a network function virtualization (NFV) technology).
          However, Han et al. do not specifically disclose network appliances.
          In the same field of endeavor, Maes et al. clearly show:
          wherein the one or more NFV devices comprise one or more network appliances (par. 2 (the NFV replaces dedicated network hardware appliances, such as routers and firewalls, with software executing on general purpose physical network devices (e.g., network servers). The function performed by the software executing on a general purpose physical network device of the NFV architecture is referred to as a virtualized network function (VNF). The software implementing the VNF is referred to as a virtual network application));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Han, and show network appliances, as taught by Maes, so that traffic flows are routed more efficiently .







         Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG-Publication # 2020/0177632), in view of Lee et al. (U.S. PG-Publication # 2018/0123943).


          Consider claim 3, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 8 above,
                          claim 17, and as applied to claim 15 above,
Han et al. clearly disclose an apparatus, comprising:
          circuitry to select one of the NFV devices based at least in part on a status table 
and to send the received packet to the selected NFV device (fig. 1, par. 62 (Network slicing is a set of logical network function instances that support a specific communication service requirement, and mainly uses a software-defined network (SDN) technology and a network function virtualization (NFV) technology…..The network slicing implements a dynamic connection between NF instances in an access network (RAN) and a core network, and configures an end-to-end service chain, and implements flexible networking, so as to implement a customizable network service. An operator may determine a network slice based on requirements of specific communications service for key performance indicators such as a capacity, coverage, a rate, a latency, and reliability)).
          However, Han et al. do not specifically disclose a status table. 
          In the same field of endeavor, Lee et al. clearly show: 
          circuitry to select one of the NFV devices based at least in part on a status table 
(par. 5 (receiving, by a receiver, a plurality of VNF resource container (RC) table update messages comprising a plurality of VNF RC tables from a plurality of VNF forwarders, wherein each of the VNF RC tables comprises information about a plurality of VNFIs, wherein each of the VNFIs is associated with VNFs executable at a plurality of VNF RCs, and wherein the information comprises VNF types of the VNFIs, identifiers for each of the VNFIs, and statuses of the VNFIs)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Han, and show a status table, as taught by Lee, so that traffic flows are routed more efficiently .




         Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG-Publication # 2020/0177632), in view of Rao et al. (U.S. PG-Publication # 2018/0145916).


          Consider claim 4, and as applied to claim 1 above, 
                         claim 11, and as applied to claim 8 above,
Han et al. clearly disclose the apparatus as described.
          However, Han et al. do not specifically disclose filter rule.
          In the same field of endeavor, Rao et al. clearly show:                   
          circuitry to configure a packet migration Internet Protocol (IP) filter rule to select packets for which processing of the packets is to be migrated to the selected NFV device (par. 46 (The network visibility appliance 304 can include a programmable switch (also referred to as a “switching engine”). The programmable switch may be a physical switch or a virtual switch, such as a software-defined networking (SDN) switch. The network visibility appliance 304 is responsible for aggregating virtualized traffic mirrored by the agent(s) 302, and then forwarding at least some of the aggregated virtualized traffic to one or more network tools 312 for further analysis. In some embodiments, the network visibility appliance 304 filters (e.g., slices, masks, or samples) and/or replicates the aggregated virtualized traffic before forwarding it downstream to the network tool(s) 312)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Han, and show filter rule, as taught by Rao, so that traffic flows are routed more efficiently .






         Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG-Publication # 2020/0177632), in view of Suwi et al. (U.S. PG-Publication # 2022/0150122).


          Consider claim 5, and as applied to claim 1 above,
                          claim 12, and as applied to claim 8 above,
                          claim 18, and as applied to claim 15 above, 
Han et al. clearly disclose the apparatus as described.
          However, Han et al. do not specifically disclose firewall services.
          In the same field of endeavor, Suwi et al. clearly show:                   
          wherein the one or more NFV devices are to perform one or more of: firewall services (par. 2 ( NFV has made it possible to shift network functions (e.g., firewall, load balancing, etc.) from expensive hardware equipment to softwarized components that operate on top of commodity hardware as Virtual Network Functions (VNFs))), network address translation (NAT) services, domain name system (DNS) services, load-balancing services, deep packet inspection (DPI) services, transmission control protocol (TCP) optimization services, cache management services, and/or Internet Protocol (IP) address management services.
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Han, and show firewall services, as taught by Suwi, so that traffic flows are routed more efficiently .






         Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. PG-Publication # 2020/0177632), in view of Qian et al. (U.S. PG-Publication # 2009/0129260).


          Consider claim 6, and as applied to claim 1 above,
                          claim 13, and as applied to claim 8 above,
                          claim 19, and as applied to claim 15 above,
Han et al. clearly disclose the apparatus as described.
          However, Han et al. do not specifically disclose virtualization environment fault metrics.
          In the same field of endeavor, Qian et al. clearly show:                   
          wherein the reliability indicator is based on one or more of: equipment fault metrics, virtualization environment fault metrics, and/or network interface fault metrics (par. 24 (system 4000 can comprise monitoring information device 4500, which can comprise a user program 4520, a user interface 4560, and/or a fault determination processor 4580. User program 4520 can be adapted to monitor and/or analyze VRF faults and/or VRF parameters associated with VRF circuits to determine a cause of VRF performance problems)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate an apparatus, as taught by Han, and show virtualization environment fault metrics, as taught by Qian, so that traffic flows are routed more efficiently .







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
October 26, 2022